Citation Nr: 1001951	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from July 1975 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in May 
2006 when it was remanded for additional evidentiary 
development.  

The matter of service connection for an acquired psychiatric 
disorder other than PTSD is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1.  The Veteran did not engage in combat, he has not claimed 
participation in combat and has not alleged that he has an 
in-service stressor which is linked to combat.

2.  The veteran's statements, without objective corroborating 
evidence, are insufficient to verify the occurrence of his 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for PTSD via correspondence dated in June 
2003, January 2006, June 2008, July 2008 and February 2009.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
July 2008 VCAA letter provided the Veteran with the specific 
laws and regulations governing claims of PTSD based on 
personal assaults.  The letter advised the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor.  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the AMC/RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the Veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the June 2003, January 2006, June 
2008, July 2008 and February 2009 VCAA letters and he was 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal in an April 2006 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Veteran has not been afforded a VA examination in 
connection with his claim.  This is due to the fact that 
there is no verified stressor associated with the claims file 
nor is there sufficient evidence to attempt further 
verification of the reported stressor.  A VA examination for 
PTSD based on an unverified stressor is of no probative 
value.  38 C.F.R. § 3.304(f).  

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this 
decision.  In July 2008, the Veteran reported that he had no 
other information or evidence to submit in support of his 
claim.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Analysis

In May 2003, the Veteran submitted a claim of entitlement to 
service connection for PTSD.  He reported that the in-service 
stressor which was the genesis of the disability was a 
personnel assault.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of in-service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

If a PTSD disorder claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. 
App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).

Initially, the Board notes the Veteran's service treatment 
records other than dental records and the majority of his 
personnel records are unavailable.  A March 2009 Memorandum 
documents the attempts that were made to obtain the service 
treatment records without success.  Furthermore, the National 
Personnel Records Center has indicated in October 2003 that 
the Veteran's personnel file was not able to be located.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

The Veteran has not alleged that his in-service stressor was 
linked to combat.  The Board finds the Veteran did not engage 
in combat.  Therefore his stressor must be established by 
official service record or other credible supporting 
evidence.  

The Veteran has reported that he was sexually assaulted in 
late 1978 or early 1979 while temporally assigned to the 
Philippines.  He has reported somewhat conflicting stories 
with regard to the initial assault and the treatment he 
received following the attack.  For instance, in a June 2003 
letter, the Veteran wrote that he was raped by two men at 
knife point in either December 1978 or January 1979.  He 
reported he was temporarily assigned to the Philippines at 
that time.  The Marine Corps staff treated the assault like a 
joke.  Another letter written in June 2003 also references a 
history of being raped at knife point by two men while 
stationed in the Philippines.  At this time, he alleged that 
the "Naval medical" would not conduct an examination and 
treated the assault like a joke.  In a July 2003 statement, 
the Veteran reported that sometime in November 1978, December 
1978 or January 1979, he was taken hostage at night by three 
Philippine men and was raped at knife point.  He also 
reported he was beaten and abused.  He reported he informed 
his superior of the assault and was taken to the Naval 
Hospital for treatment.  He reported he was seen by a 
physician but they would not perform an examination.  No rape 
examination was completed.  A VA clinical record dated in 
September 2003 indicates the Veteran reported he received a 
psychiatric evaluation at Clark Air Force Base and was told 
to see a Navy psychiatrist.  However, due to the ridicule he 
got from others he stopped going.  He reported he was in the 
Philippines around Christmas time when he was attacked by 
three men with a knife and raped.  He indicated that he 
reported the incident to the MP's and was taken to a medical 
clinic and evaluated.  

The Veteran has provided conflicting statements as to the 
number of men who assaulted him and whether he was actually 
examined by medical personnel after the assault or not.  
Significantly, a VA clinical record dated in January 2003 
indicates the Veteran denied a history of rape or sexual 
molestation at that time.  The Veteran's own self-reported 
history made prior to the submission of the initial claim 
contradicts his subsequent allegations made when there is a 
chance for pecuniary gain.  Based on these inconsistencies, 
the Board finds reduced probative value is to be accorded the 
Veteran's self-reported history.  

The Board notes that the Veteran did not submit the current 
claim until more than 20 years after his discharge.  The 
Board is cognizant of the delicate nature of claims 
pertaining to sexual assault.  However, what is not apparent 
to the Board is the reason the Veteran waited so long to file 
the claim.  He has reported that the attack was known by 
fellow Marines and he was made fun of.  Thus the fact that 
the Veteran had been sexually assaulted would not have been a 
secret during military service.  The Veteran has not provided 
any information regarding the delay in filing the claim.  The 
Board finds this evidence weighs against the claim.  

As noted above, under 38 C.F.R. § 3.304(f), statements from 
family members, roommates, fellow service members, or clergy 
can be used in corroborating an in-service stressor due to 
personal assault for the purposes of establishing service 
connection.  The Veteran has been informed of this avenue to 
confirm his stressor via correspondence dated in July 2008.  
The Veteran replied the same month that he did not have any 
further information or evidence to submit in support of his 
claim.  

The Board finds that service connection is not warranted for 
PTSD based on personal assault.  The Veteran has not 
submitted any credible supporting evidence documenting that 
the reported sexual assault occurred.  The only evidence 
supporting the claim is the Veteran's allegations and an 
annotation in the medical record to the fact that he reported 
he was assaulted during service.  As set out above, the 
Veteran's allegations of a non-combat stressor must be 
corroborated by some type of objective evidence.    Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  This is lacking in the current 
case.  

A VA clinical record dated in February 2003 reveals that the 
Veteran reported being sexually violated while in the 
military.  He reported this was the first time he spoke with 
a doctor about the problem.  The diagnoses were personality 
disorder not otherwise specified with prominent dependent 
features, depression and possible PTSD.  This evidence does 
not provide corroboration that an in-service assault 
occurred.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Where "VA determines that the veteran did not engage in 
combat with the enemy...the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown,  6 Vet. App. 91, 98 
(1993).  In such cases, the record must contain corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of  the claimed 
stressor.  See West v. Brown, 7 Vet. App. 70, 76  (1994).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, 
the occurrence of an in-service stressor cannot be 
corroborated solely on the basis of an after-the-fact medical 
nexus opinion.  Id. at 396. 

The Board has considered the Veteran's assertions that his 
claimed condition of PTSD is attributable to service.  
However, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The Board is aware of its heightened duty to consider the 
benefit of the doubt in the current case due to the missing 
service medical and personnel records.  The Board finds, 
however, that there is no evidence supporting the Veteran's 
claim other than his own allegations and a report of history 
which was recorded in a medical record.  This evidence does 
not come close to approximating a balance of evidence 
supporting the claim and weighing against the claim.  There 
is simply no objective evidence supporting the Veteran's 
report of the in-service assault.  Furthermore, based on 
inconsistencies, the Board finds reason to place reduced 
probative value on the Veteran's self-reported history.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
PTSD.  It follows that there is not a state of equipoise of 
the positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.  


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
clarified how the Board should analyze claims for PTSD and 
other acquired psychiatric disorders.  As emphasized in 
Clemons, though a veteran may only seek service connection 
for PTSD, the veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  
Essentially, the Court found that a veteran does not file a 
claim to receive benefits only for an acquired psychiatric 
disorder, such as PTSD, but in fact makes a general claim for 
whatever mental condition may be afflicting the veteran.  In 
the present case, the evidence demonstrates diagnoses of 
additional mental disorders.  The RO, however, did not 
consider or adjudicate the issue of service connection for an 
acquired psychiatric disorder other than PTSD.  Accordingly, 
before the Board may adjudicate this aspect of the Veteran's 
claim, the RO should do so.

Accordingly, the issue of entitlement to service connection 
for an acquired psychiatric disorder other than PTSD is 
REMANDED to the RO via the AMC for the following action:

After any necessary notice and 
development, the RO should adjudicate the 
issue of entitlement to service connection 
for an acquired psychiatric disorder other 
than PTSD.  If the claim is denied, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, the claim should be returned 
to the Board for further appellate review, 
if in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


